DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 17 line 2 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “hard” and “soft” are rendered indefinite as the metes and bounds of the claim are not clear. In order to advance prosecution the limitations “relatively hard” and “relatively soft” will be interpreted as having a Vickers hardness, or similar measure of hardness of the materials, that is larger (“relatively hard”) than the other (“relatively soft”).
The term “relatively” in claim 19 lines 2-3 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to advance prosecution the limitation “an inner position relatively close to the temperature sensor and an outer position relatively distant from the temperature sensor” will be interpreted as “an inner position with respect to the temperature sensor and an outer position with respect to the temperature sensor”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong KR20180088197A (using US20210328279A1 as English translation) in view of Lee US20120015217A1.

Regarding claim 1. Jeong discloses a battery pack (Jeong, abstract, [0001]-[0012], [0018]-[0079], Figs. 1-5) comprising:
at least one battery cell (Jeong, [0036]-[0038], Fig. 2, battery cells 100)
a heat transfer piece (Jeong, [0036, [0056]-[0058], [0066]-[0067], [0075], Fig. 1, 3, 5, heat transfer members 500, 510, 520) arranged on the battery cell at a position spaced apart from a charge-discharge path (Jeong, [0056], Figs. 2 and 5),
a circuit board (Jeong, [0053], Fig. 3, circuit board of the protective circuit module 300) comprising a lead portion (Jeong, [0055], Fig. 3, electrode tab 200) coupled to the heat transfer piece (Jeong, [00, Fig. 3, heat transfer member 500) and a main body (Jeong, Fig. 3, protective circuit module 300) connected to the lead portion (Jeong, Fig. 3), 
the circuit board being configured to acquire temperature information from the at least one battery cell (Jeong, [0053]-[0054]), 
a temperature sensor arranged on the lead portion (Jeong, [0056], Fig. 3, heat sensing unit 400)
and an anti-shock layer, also providing protection against moisture (Jeong, [0039]-[0044], Fig. 2, cell holders 110, 110a, 110b, barrier walls 111) as there are no associated properties with anti-shock and anything mechanical meets this limitation as claimed. 
While it appears that the cell holders and barrier walls provide anti-shock and moisture barrier properties, Jeong does not explicitly describe them as such.
Lee additionally discloses a battery pack (Lee, [0008]-[0018], [0030]-[0073], Figs. 1-9) comprising at least one battery cell (Lee, bare cell 111) and having a protective circuit module (Lee, protective circuit module 117) including a PCB (Lee, PCB 117a) and a case for holding the at least one cell (case 120, metallic case 220). Lee further teaches a moisture-proof layer provided on the temperature sensor and configured to block penetration of external substances onto the temperature sensor (Lee, [0056], waterproof adhesive and metal case 220) preventing short circuit or other malfunctions due to alien substances and moisture (Lee, [0056]).
Lee additionally discloses an anti-shock layer (Lee, resin 230, metal case 220), provided on the moisture-proof layer (Lee, [0056], waterproof adhesive and metal case 220). The examiner notes that the metal case serves as part of anti-shock layer and waterproof layer, along with the resin and adhesive, respectively. It would be obvious to one of ordinary skill in the art the anti-shock layer of Lee would be capable of absorbing external shock as hard and soft materials such as metal and resin are art known effective materials used to protect against and absorb external shock. As noted above, “configured to absorb external shock” is intended use and if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2111.
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Jeong with the teaching of Lee wherein a moisture-proof layer provided on the temperature sensor and configured to block penetration of external substances onto the temperature sensor, extending the life and usability of the battery pack preventing short circuit or other malfunctions due to alien substances and moisture.

	Regarding claim 2, modified Jeong also teaches wherein the heat transfer piece is arranged on a surface forming a case of the at least one battery cell (Jeong, [0019], [0066], [0075], Fig. 5, heat transfer member 510, 520).

	Regarding claim 3, modified Jeong further discloses wherein the heat transfer piece is arranged on an electrode surface among surfaces forming the case of the at least one battery cell (Jeong, [0019], [0066], [0075], Fig. 5, heat transfer member 510, 520)
and wherein an electrode is provided on the electrode surface (Jeong, [0066]).

	Regarding claim 4, modified Jeong additionally discloses wherein the heat transfer piece is arranged on the electrode surface at a position spaced apart from the electrode (Jeong, Fig. 5).

	Regarding claim 5, modified Jeong also teaches wherein the circuit board is arranged to face the electrode surface of the at least one battery cell (Jeong, Figs. 1, 3 and 5).

	Regarding claim 7, modified Jeong further discloses wherein the heat transfer piece comprises a first coupling portion coupled to the at least one battery cell (Jeong, Figs. 1-2, battery cells 100, heat transfer member 500)
and a second coupling portion coupled to the lead portion of the circuit board (Jeong, [0053]-[0057], electrode tab 200, the bent portion 210 of the electrode tab 200, protective circuit module 300, temperature sensing unit 400, heat transfer member 500), 
and the first and second coupling portions are provided at positions that do not overlap each other (Jeong, Fig. 1), the protective circuit 300 and heat transfer piece 500, as shown in Fig. 3 would be obvious to one of ordinary skill that they do not overlap as this shows a PCM board (300) with a cutout in it (500).

Regarding claim 8, modified Jeong teaches all of the limitations of claim 7 as set forth above. Modified Jeong further discloses wherein the at least one battery cell comprises a plurality of battery cells arranged in a first direction (Jeong, Fig. 2, z-axis direction),
and the first and second coupling portions are arranged in a second direction crossing the first direction (Jeong, Fig. 2, x-axis direction).

Regarding claim 9, modified Jeong teaches all of the limitations of claim 7 as set forth above. Modified Jeong further discloses wherein the heat transfer piece and the lead portion are sequentially arranged on the at least one battery cell (Jeong, [0053], Fig. 2). The examiner notes that sequentially arranged as understood by one of ordinary skill in the art is arranged in a sequence or logical order and Fig. 2 shows the heat transfer piece (500) and lead portion (200)  arranged in a sequence or logical order.

Regarding claim 12, modified Jeong also discloses wherein the lead portion has a surface facing the at least one battery cell (Jeong, [0055], Figs. 1-2)
and a surface opposite the battery cell (Jeong, Figs. 1-2)
and wherein the temperature sensor is arranged on the surface opposite the battery cell (Jeong, [0055], Figs. 2-3).

	Regarding claim 13, modified Jeong teaches all of the limitations of claim 12 as set forth above. Modified Jeong further discloses wherein the heat transfer piece (Jeong, heat transfer member 500), the lead portion (Jeong, bent portion 210 of the electrode tab 200), and the temperature sensor (Jeong, heat sensing unit 400) are sequentially arranged on the at least one battery cell (Jeong, [0053]-[0056], Fig. 2), The examiner notes that sequentially arranged as understood by one of ordinary skill in the art is arranged in a sequence or logical order and Fig. 2 shows the heat transfer piece (500) and lead portion (200)  arranged in a sequence or logical order, 
and the temperature sensor is configured to sense a temperature of the battery cell through the heat transfer piece and the lead portion (Jeong, [0056]).

Regarding claim 14, modified Jeong additionally teaches wherein the lead portion comprises an end connected to the main body of the circuit board (Jeong, [0053]-[0057]),
another end connected to the heat transfer piece (Jeong, [0056]-[0057], Fig. 3, heat transfer member 500)
and a bent portion between the ends (Jeong, [0056], Fig. 3, bent portion 210).

	Regarding claim 15, modified Jeong teaches all of the limitations of claim 14 as set forth above. Modified Jeong further discloses wherein the at least one battery cell comprises a plurality of battery cells arranged in a first direction (Jeong, Fig. 2, z-axis direction)
and the bent portion is bent such that at least portions of the bent portion overlap each other in a second direction crossing the first direction (Jeong, Fig. 2, y-axis direction) so as to impart flexibility to the lead portion in the first direction between the heat transfer piece and the main body. The examiner notes that if something is bent, the bent sections necessarily overlap in a direction.
The limitation “so as to impart flexibility to the lead portion in the first direction between the heat transfer piece and the main body” is met by the bent portion of Jeong and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 

Regarding claim 16, modified Jeong further discloses wherein the moisture-proof layer and the anti-shock layer surround the temperature sensor at a side opposite the at least one battery cell (Jeong, [0055], Figs. 1-2).

Regarding claim 17, modified Jeong additionally teaches wherein the moisture-proof layer and the anti-shock layer respectively comprise a hard material and a soft material, as set forth above in claim 1.

Regarding claim 18, modified Jeong in Lee also teaches wherein a discontinuous interface between different materials is formed between the moisture-proof layer (Lee, [0056], waterproof adhesive and metal case 220) and the anti-shock layer (Lee, resin 230, metal case 220) thereby preventing short circuit or other malfunctions due to alien substances and moisture (Lee, [0056]). The examiner notes that the interface between the different materials as they are adhered using the waterproof adhesive is discontinuous, whereas if the layers were, for example, laminated they would not be discontinuous.

Regarding claim 19, modified Jeong additionally discloses wherein the moisture-proof layer and the anti-shock layer are respectively provided at an inner position with respect to the temperature sensor and an outer position with respect to the temperature sensor (Jeong, Fig. 2).

Regarding claim 20, modified Jeong further teaches wherein the at least one battery cell comprises a plurality of battery cells arranged in a first direction (Jeong, Figs. 2 and 5, x-axis direction),
and openings are formed in portions of the main body of the circuit board (Jeong, Figs. 2 and 5, through hole 310, 311, 312)
and are arranged in the first direction so as not to block vent holes of the plurality of battery cells (Jeong, Figs. 2 and 5),
and other portions of the main body are formed as two branches so as not to block the vent holes of the plurality of battery cells (Jeong, Figs. 2 and 5, z-axis and y-axis direction).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong KR20180088197A (using US20210328279A1 as English translation) in view of Lee US20120015217A1, as applied to claim 1 above, in further view of Choi KR20180038253A (using US20190001838A1 as English translation) in further view of Ryu US20160204481A1.

	Regarding claim 6, modified Jeong teaches all of the limitations of claim 1 as set forth above. Modified Jeong further teaches a circuit board connected to the temperature sensor (Jeong, [0053]-[0054]), but does not explicitly disclose a flexible circuit board comprising a conductive pattern which is connected to the temperature sensor and an insulating film which insulates the conductive pattern.
	Choi discloses a battery pack (Choi, [0012]-[0027], [0038]-[0092], Figs. 1-14) comprising
at least one battery cell (Choi, [0040], Figs. 2, 6, 8-13, battery cell 100),
a circuit board (Choi, [0046], [0056], bus bar unit 200) being configured to acquire temperature information from the at least one battery cell (Choi, [0063])
and a temperature sensor arranged on the lead portion (Choi, [0050], Figs. 3, 5-6, sensing bus bar 250, thermistor 260, electrode lead 150, first bus bar 220, bus bar mounting portion 212).
the circuit board connected to the temperature sensor (Choi, [0063], Fig. 6, sensing bus bar 250, thermistor 260).
	Choi additionally teaches wherein the circuit board comprises a flexible circuit board (Choi, [0022], [0056]), allowing for optimization of manufacture and allow for additional functions (Choi, [0077]-[0079]).
	Ryu is considered analogous art as they teach a battery pack (Ryu, [0007]-[0021], [0027]-[0085], Figs. 1-4) comprising at least one battery cell (Ryu, Figs. 1-2, battery cell 10), a protective circuit board (Ryu, [0030], protective circuit (circuit board) 150) connected to a temperature sensor (Ryu, [0048], Figs. 2-4, temperature sensor 180), being configured to acquire temperature information from the at least one battery cell (Ryu, [0083]), and the temperature sensor arranged on the lead portion (Ryu, [0054], Fig. 3, lead wires 181).
Ryu further discloses the circuit board comprising a conductive pattern (Ryu, [0038], Fig. 1-2 and 4, connection pattern 152) which is connected to the temperature sensor (Ryu, [0050], Fig. 4) allowing the protective circuit to manage operations of the battery cells based on temperature signals and improve battery efficiency (Ryu, [0058]).
Ryu teaches that electrical insulative material may comprise a portion of parts that are connected to the circuit board allowing the circuit board to function without interference (Ryu, [0074]) and one of ordinary skill in the art would find it obvious to insulate the conductive pattern with effective art known materials such as an insulating film in order for the circuit board to perform without interference.
It would, therefore, be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Choi and Ryu in the battery pack of modified Jeong wherein the circuit board comprises a flexible circuit board, the flexible circuit board comprising a conductive pattern which is connected to the temperature sensor and an insulating film which insulates the conductive pattern decreasing manufacturing costs and time while also improving the performance of the battery pack.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong KR20180088197A (using US20210328279A1 as English translation) in view of Lee US20120015217A1, as applied to claim 7 above, in further view of Shannon, Geoff, and Hong Chen. "Laser welding of aluminum and copper for battery welding applications using a 500W single mode fiber laser." International Congress on Applications of Lasers & Electro-Optics. Vol. 2009. No. 1. Laser Institute of America, 2009 (hereafter referred to as Shannon).

Regarding claim 10, modified Jeong teaches all of the limitations of claim 7 as set forth above. Modified Jeong further discloses wherein
the second coupling portion comprises a solder zone between the heat transfer piece and the lead portion of the circuit board (Jeong, [0053]).
Jeong also teaches the heat transfer piece may be formed of material having high thermal conductivity (Jeong, [0058], [0067]), but does not appear to explicitly teach wherein the first coupling portion comprises a weld zone between the heat transfer piece and the at least one battery cell.
Shannon teaches that in the battery art laser welding using thermally conductive materials such as aluminum can save time and reduce production costs of battery packs (Shannon, abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shannon with the battery pack of modified Jeong wherein the first coupling portion comprises a weld zone between the heat transfer piece and the at least one battery cell providing good thermal conductivity and reducing production cost and time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong KR20180088197A (using US20210328279A1 as English translation) in view of Lee US20120015217A1, as applied to claim 1 above, in further view of Hussain, Abid, Chi Yan Tso, and Christopher YH Chao. "Experimental investigation of a passive thermal management system for high-powered lithium ion batteries using nickel foam-paraffin composite." Energy 115 (2016): 209-218 (hereafter referred to as Hussain).

	Regarding claim 11, modified Jeong discloses all of the limitations of claim 1 as set forth above. Modified Jeong also teaches wherein the heat transfer piece comprises a material having high thermal conductivity (Jeong, [0067]), but does not explicitly disclose wherein the heat transfer piece comprises a metal plate comprising nickel or a nickel alloy.
	Hussain teaches a battery pack (Hussain, abstract, sections 1-5, Figs. 1-13, tables 1-7) including a heat transfer piece (Hussain, sections 1-3) and further teaches wherein the heat transfer piece comprises a metal plate comprising nickel (Hussain, sections 2-3, porous nickel foam) which can reduce the manufacturing costs compared to other commonly used materials in the art (Hussain, section 4).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Hussain in the battery pack of modified Jeong wherein the heat transfer piece comprises a metal plate comprising nickel thereby reducing the cost of manufacturing the battery pack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728